DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/926,153, application filed on 07/10/2020.  
3.	Claims 1-16 are currently pending in this application. 

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 07/10/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by GILDE et al (US PG Pub No. 2021/0336396).

7.          With respect to claim 1, GILDE teaches:
a power management module, arranged on a main body of the electric grinding tool machine (battery module management pack, Fig 14); 
a power connecting wire, electrically connected with the power management module and extending outside the main body of the electric grinding tool machine (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47); and 
a battery socket, connected with the power connecting wire and being able to be randomly changed in position on a basis of the power connecting wire (see socket for changing battery, para 45-50, Fig 5), 
the battery socket being used for a replaceable battery which is selectively arranged on the battery socket (see socket/connector for charging replaceable battery, Fig 5, para 45-50), and 
the battery socket being provided with a guide chute formed corresponding to a boss on the replaceable battery in shape and at least two conductive terminals arranged in the guide chute (se conductive terminals at battery charger, Fig 5, para 45-50).

8.          With respect to claim 2, GILDE teaches:
wherein the power management module comprises a first connecting seat arranged on an outer surface of the main body of the electric grinding tool machine, and one end of the power connecting wire which is not connected with the battery socket comprises a first connector capable of being connected with the first connecting seat (see battery charger having seat for battery at socket/connector, para 45-50, Fig 5).

9.          With respect to claim 3, GILDE teaches:
wherein one end of the power connecting wire which is connected with the battery socket comprises a second connector, and the battery socket is provided with a second connecting seat capable of being connected with the second connector (see power connecting wire connected to battery charger at adaptor 10/100 of Fig 5, para 45-50).

10.          With respect to claim 4, GILDE teaches:
wherein the guide chute has an inlet end and a tail end, the at least two conductive terminals are arranged near the tail end, and the guide chute is further provided with a barrier at the inlet end (see connection terminals for wire and battery at adapter/connector for battery and charger 10/100, Fig 5, para 45-50).

11.          With respect to claim 5, GILDE teaches:
wherein the battery socket comprises a base for disposing the two conductive terminals, and at least one electric lead connected with the two conductive terminals is arranged in the base (connection terminals for wire and battery at adapter/connector for battery and charger 10/100, Fig 5, para 45-50).

12.          With respect to claim 6, GILDE teaches:
wherein the two conductive terminals are horizontally spaced apart, and the two conductive terminals are both plate-shaped (see horizontal terminals, connection terminals for wire and battery at adapter/connector for battery and charger 10/100, Fig 5, para 45-50).

13.          With respect to claim 7, GILDE teaches:
 wherein a side of the battery socket where the guide chute is not formed comprises a hanging lug (see terminals, Fig 5, para 45-50).

14.          With respect to claim 8, GILDE teaches:
wherein a side of the battery socket where the guide chute is not formed comprises a snap ring (connection terminals for wire and battery at adapter/connector for battery and charger 10/100, Fig 5, para 45-50).

15.          With respect to claim 9, GILDE teaches:
wherein the battery socket matched for use with the power supply structure is selected on a basis of a shape of the boss of the replaceable battery (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

16.          With respect to claim 10, GILDE teaches:
wherein the battery socket matched for use with the power supply structure is selected on a basis of a shape of the boss of the replaceable battery (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

17.          With respect to claim 11, GILDE teaches:
wherein the battery socket matched for use with the power supply structure is selected on the basis of a shape of the boss of the replaceable battery (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

18.          With respect to claim 12, GILDE teaches:
wherein a side of the battery socket where the guide chute is not formed comprises a hanging lug (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

19.          With respect to claim 13, GILDE teaches:
wherein the two conductive terminals are horizontally spaced apart, and the two conductive terminals are both plate-shaped (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

20.          With respect to claim 14, GILDE teaches:
wherein a side of the battery socket where the guide chute is not formed comprises a snap ring (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

21.          With respect to claim 15, GILDE teaches:
wherein the two conductive terminals are horizontally spaced apart, and the two conductive terminals are both plate-shaped (see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50). 

22.          With respect to claim 16, GILDE teaches:
wherein the two conductive terminals are horizontally spaced apart, and the two conductive terminals are both plate-shaped (see shape, see Fig 5. Power cord connected power tool 120 with power adapter and rechargeable battery 10/100 combination, Fig 5, para 47; see socket for changing battery, para 45-50, Fig 5; see socket/connector for charging replaceable battery, Fig 5, para 45-50; see conductive terminals at battery charger, Fig 5, para 45-50).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851